Case 1:10-cr-00055-JMS Document 214 Filed 10/05/20 Page 1 of 9        PageID #: 2521




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,                   CR. NO. 10-00055 JMS

             Plaintiff,                      ORDER DENYING DEFENDANT’S
                                             MOTION FOR COMPASSIONATE
       vs.                                   RELEASE, ECF NO. 204

 GABRIEL RUIZ SALCEDO,

             Defendant.


  ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
                  RELEASE, ECF NO. 204

                                   I. INTRODUCTION

             Defendant Gabriel Ruiz Salcedo (“Defendant”) moves, pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), for compassionate release from USP Victorville,

California (“Victorville”). The court determines that Defendant has failed to show

extraordinary and compelling reasons to warrant release, and, even if he had, the

court would deny the motion based on consideration of the applicable 18 U.S.C.

§ 3553(a) factors. Thus, for the following reasons, the motion is DENIED.

///

///

///

///
Case 1:10-cr-00055-JMS Document 214 Filed 10/05/20 Page 2 of 9                     PageID #: 2522




                                    II. BACKGROUND

               Defendant, currently 42 years old, is serving a life sentence at

Victorville. See https://www.bop.gov/inmateloc/ (last visited October 5, 2020).

               On July 21, 2010, a jury found Defendant guilty of two counts:

(1) conspiracy to distribute, and possess with intent to distribute, fifty grams or

more of methamphetamine; and (2) attempted possession with intent to distribute

fifty grams or more of methamphetamine. ECF Nos. 7, 60. Based on the jury

verdict and the filing of a Special Information as to Prior Drug Convictions

Pursuant to 21 U.S.C. § 851, Defendant was sentenced on December 19, 2011 to a

life term of incarceration and a total term of supervised release of ten years. ECF

Nos. 40, 121. On July 22, 2013, the Ninth Circuit affirmed Defendant’s conviction

and sentence in a memorandum disposition. ECF No. 142.

               On March 11, 2019, Defendant filed a Motion for Sentence Reduction

Pursuant to the First Step Act of 2018. ECF No. 202. The court denied that

Motion by order dated March 13, 2019, finding in part that although § 401 of the

First Step Act made significant changes to § 851 enhancements for repeat

offenders, § 401 does not apply retroactively. 1 ECF No. 203 at PageID #2398-99.



       1
          In his present motion, Defendant states that “I’m also hopefull (sic) that the first step
act will soon be retroactive and that I would get” a reduced sentence. ECF No. 204 at PageID
#2404. As Defendant appears to recognize, this court has no authority to grant retroactive relief
under § 401. See United States v. Asuncion, ___F.3d___, 2020 WL 5268519, at *5 (9th Cir.
Sept. 4, 2020).
                                                 2
Case 1:10-cr-00055-JMS Document 214 Filed 10/05/20 Page 3 of 9         PageID #: 2523




            The court decides the present motion without a hearing pursuant to

Local Rule 7.1(c).

                               III. DISCUSSION

A.    Legal Standard

            Defendant moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018, which provides as

relevant:

            [T]he court, upon motion of the Director of the Bureau of
            Prisons, or upon motion of the defendant after the
            defendant has fully exhausted all administrative rights to
            appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days
            from the receipt of such a request by the warden of the
            defendant’s facility, whichever is earlier, may reduce the
            term of imprisonment . . . after considering the factors set
            forth in [18 U.S.C.] section 3553(a) to the extent that
            they are applicable, if it finds that—

                  (i) extraordinary and compelling reasons warrant
            such a reduction;
            ....
            and that such a reduction is consistent with applicable
            policy statements issued by the Sentencing
            Commission[.]

            Thus, the court may reduce Defendant’s sentence if: (1) Defendant

has exhausted the required administrative remedies; (2) Defendant has shown that

“extraordinary and compelling reasons” warrant the reduction; and (3) the

reduction is consistent with applicable Sentencing Commission’s policy


                                         3
Case 1:10-cr-00055-JMS Document 214 Filed 10/05/20 Page 4 of 9                 PageID #: 2524




statements. Here, the United States agrees that Defendant has fully exhausted his

administrative remedies. See ECF No. 210 at PageID #2452-53.

              The United States Sentencing Commission’s policy statement, United

States Sentencing Guideline (“Guideline”) § 1B1.13, provides, as relevant to

Defendant, that the court may grant a motion for compassionate release only if,

after consideration of the applicable § 3553(a) factors, the court determines that

extraordinary and compelling reasons exist to warrant a sentence reduction, the

defendant is not a danger to another person or to the community, and a sentence

reduction is consistent with the policy statement.

              Guideline § 1B1.13 provides three specific examples of extraordinary

and compelling reasons for compassionate release—a defendant’s terminal medical

condition, age of at least 65 years and deterioration of health due to age, and

extenuating family circumstances relating to a defendant’s minor children or

spouse/registered partner2—along with a fourth, catch-all provision granting

discretion to the BOP Director to determine whether other extraordinary and

compelling reasons exist. See Guideline § 1B1.13 cmt. n.1(A)-(D). In a detailed

analysis, this court previously determined that the “discretion to determine whether

‘other’ extraordinary and compelling reasons exist granted by [Guideline § 1B1.13



       2
         None of these three specific examples of extraordinary and compelling reasons applies
to Defendant.
                                              4
Case 1:10-cr-00055-JMS Document 214 Filed 10/05/20 Page 5 of 9                 PageID #: 2525




n.1(D)] to the BOP Director applies equally to the court when ruling on motions

for compassionate release.” United States v. Hernandez, 2020 WL 3453839, at *4

(D. Haw. June 24, 2020); see also United States v. Brooker, __F.3d__, 2020 WL

5739712, at *7 (2d Cir. Sept. 25, 2020) (“[T]he First Step Act freed district courts

to consider the full slate of extraordinary and compelling reasons that an

imprisoned person might bring before them in motions for compassionate

release.”). The court incorporates its Hernandez analysis here.

B.     Extraordinary and Compelling Reasons Do Not Warrant Release

              Defendant bears the burden to establish extraordinary and compelling

reasons that warrant compassionate release. See, e.g., United States v. Bolden,

2020 WL 4286820, at *3 (W.D. Wash. July 27, 2020); United States v. Proudfoot,

2020 WL 4284128, at *4 (D. Or. July 27, 2020). Here, Defendant raises three

primary arguments in support of his motion: 1) the COVID-19 lockdown at

Victorville is a hardship; 3 2) his 65-year-old mother has heart disease and needs his

help; and 3) he has taken advantage of multiple programming opportunities while

incarcerated. See ECF No. 204 at PageID #2400-05.




       3
         Defendant does not argue that he has any specific medical condition that places him at
any increased risk should he contract COVID-19. Instead, he focuses on hardships caused by the
COVID lockdown, including limited time for personal hygiene and phone calls to family
members. ECF No. 204 at PageID #2401.

                                               5
Case 1:10-cr-00055-JMS Document 214 Filed 10/05/20 Page 6 of 9                  PageID #: 2526




              The COVID-19 pandemic alone does not constitute an extraordinary

and compelling reason for release. See, e.g., Drummondo-Farias, __F. Supp.

3d__, 2020 WL 2616119, at *5 (D. Haw. May 19, 2020) (“Additionally, ‘[g]eneral

concerns about possible exposure to COVID-19 do not meet the criteria for

extraordinary and compelling reasons for a reduction in sentence set forth in the

Sentencing Commission’s policy statement[.]’”) (quoting United States v.

Eberhart, 448 F. Supp. 3d 1086, 1090 (N.D. Cal. 2020)). Further, Defendant has

not shown that the hardships he faces at Victorville differ significantly from any

other Bureau of Prisons (“BOP”) facility. The COVID-19 virus is relatively

contained at Victorville, with BOP currently reporting two inmates and twelve staff

members with “confirmed active cases.” See https://www.bop.gov/coronavirus/

(COVID-19 resource page) (last visited October 5, 2020).4

              And although the court is sympathetic to Defendant’s concerns

regarding his mother, a desire to care for a parent is not an extraordinary and

compelling reason that justifies release. Many inmates face similar issues with

aging parents, but the Sentencing Commission limited when “family

circumstances” may justify release to “[t]he death or incapacitation of the caregiver

of the defendant’s minor child or minor children” and “[t]he incapacitation of the



       4
          Victorville presently houses 1,168 inmates. See https://www.bop.gov/locations/
institutions/vip/ (last visited October 5, 2020).
                                               6
Case 1:10-cr-00055-JMS Document 214 Filed 10/05/20 Page 7 of 9                   PageID #: 2527




defendant’s spouse or registered partner when the defendant would be the only

available caregiver for the spouse or registered partner.” Guideline § 1B1.13,

application cmt. n.1(C).

              Finally, although Defendant’s programming is commendable, it does

not constitute a basis to find extraordinary and compelling reasons to justify early

release.

               In short, Defendant has not demonstrated extraordinary and

compelling reasons that warrant compassionate release.

C.     Section 3553(a) Factors

              Even if Defendant had demonstrated that the required extraordinary

and compelling reasons exist to justify compassionate release, the court would

deny his Motion based on a consideration of the § 3553(a) factors.

              As relevant to this case, the § 3553(a) factors include: (1) “the nature

and circumstances of the offense and the history and characteristics of the

defendant”;5 and (2) “the need for the sentence imposed . . . (A) to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; and (D) to provide


       5
         As part of the § 3553(a) analysis, the court considers Defendant’s post-offense conduct,
including his rehabilitation while in custody. See Pepper v. United States, 562 U.S. 476, 491
(2011).
                                                7
Case 1:10-cr-00055-JMS Document 214 Filed 10/05/20 Page 8 of 9         PageID #: 2528




the defendant with needed educational or vocational training, medical care, or

other correctional treatment in the most effective manner.” 18 U.S.C.

§ 3553(a)(1)-(2). And, under the parsimony clause, the court must “impose a

sentence sufficient, but not greater than necessary, to comply with the purposes set

forth” in § 3553(a)(2). 18 U.S.C. § 3553(a).

             Here, Defendant trafficked in substantial quantities of

methamphetamine, after having been convicted of two prior felony drug offenses.

See Presentence Investigation Report (“PSR”) ¶¶ 8-15, 35-36, ECF No. 125 at

PageID #1741-43, 1745-46. Defendant was also convicted of “aggravated assault -

bound and restrained” in Arizona in 2001. Id. at ¶ 38, ECF No. 125 at PageID

#1747.

             Further, Defendant was sentenced to life in custody. ECF No. 121 at

PageID #1719. The court fully appreciates that this sentence was driven by a

mandatory minimum, and that Congress has subsequently lowered that mandatory

minimum. But the fact that Defendant committed the instant offense after having

been convicted of two separate drug offenses reflects his unwillingness to comply

with the law and his future dangerousness.

             Considering all of the § 3553(a) factors, including the offense

conduct, Defendant’s criminal history, Defendant’s programming in custody, and




                                          8
Case 1:10-cr-00055-JMS Document 214 Filed 10/05/20 Page 9 of 9               PageID #: 2529




the time remaining on Defendant’s sentence, reducing Defendant’s sentence to

time served would undermine the goals of sentencing set forth in § 3553(a)(2).

              In sum, the court finds that Defendant has not established the requisite

extraordinary and compelling reasons to warrant compassionate release, and, even

if he had, the court would deny the motion based on the relevant § 3553(a) factors.

                                  IV. CONCLUSION

              For the foregoing reasons, Defendant’s motion for compassionate

release, ECF No. 204, is DENIED.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, October 5, 2020.



                                                      /s/ J. Michael Seabright
                                                     J. Michael Seabright
                                                     Chief United States District Judge




United States v. Salcedo, Cr. No. 10-00055 JMS, Order Denying Defendant’s Motion for
Compassionate Release, ECF No. 204




                                             9
